Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 08/08/2019.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication US 2008/0275311 A1 to Haq and further in view of U.S. Patent Application Publication US  2012/0197660 A1 to Prodanovich.
Claim 1:  
Haq discloses the following limitations as shown below:
a provider identification system to identify a provider (see at least Paragraphs 44-45, Information, such as licensures, specialization, experience, hospital affiliations, etc. are stored by the virtual clinic and are used to match a patient’s needs to the available medical personnel who are affiliated with the virtual clinic; Paragraphs 46-48, sufficient information can be transmitted during the forwarding 
a payer identification system to identify multiple payers associated with the provider (see at least Paragraphs 43-45, virtual clinic is provided with circuitry and/or logic that enables the clinic to receive information from a patient and/or the patient’s insurance carrier or employer in order to determine which of the physicians, nurses, … or other medical personnel would be best able to handle the patient’s request; additional contracts or working relationships can be established between physicians and/or insurance carriers and/or employers); and 
a telemedicine clinic generation system to automatically create: a unique provider telemedicine clinic for each of the identified multiple payers (see at least Paragraphs 46-50, Once the virtual clinic establishes sufficient working relationships with physicians and/or insurance carriers and/or employers, it creates a presence on the network by, for example, creating a web page that enables a patient to request consultation with a medical professional – identify either (or both) the insurance carrier/employer and the patient in order for the virtual clinic’s response to be tailored as desired): 
wherein each provider telemedicine clinic allows customers associated with each respective payer to receive at least telemedicine consultations from the provider (see at least Paragraph 22; Paragraph 115); and 
a unified telemedicine portal that can be accessed by the provider to at provide at least telemedicine consultations to each customer via any one of the unique provider telemedicine clinics (virtual clinic, which allows remotely located physicians (or other professionals) to perform medical examinations and consultations with remotely located patients (or clients)).
Haq may or may not specifically disclose the following limitations, but Prodanovich as shown does:
a unique provider telemedicine clinic for each of the identified multiple payers (see at least Paragraphs 392-396, Software Administration module allows Practices to customize some portions of the Clinical portal 150 to their needs – General Information – Clinics (General Info, Resources, Scheduling, Visit Types, Laboratories, Diagnostic Imaging Laboratories) – Referring Medical providers),

Claim 2: 
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the provider comprises one of a doctor, dentist, and ophthalmologist (see at least Abstract, Paragraph 18, specialist (e.g., a physician)).
Claim 3:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the provider comprises multiple healthcare practitioners collaborating in a healthcare facility (see at least Paragraph 22, determine which of the physicians, nurses, nurses’ assistants, physicians’ assistants, or other medical personnel would be best able to handle the patient’s request within legal limits; can also store notes from the physician for future reference by the same or a different physician; Paragraphs 44-48).
Claim 4:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 

wherein each of the unique provider telemedicine clinics allows for customers to schedule appointments with the provider, and wherein the unified telemedicine portal unifies the scheduled appointments into a single schedule for the provider (see at least Paragraph 18, the particular doctor is chosen by the virtual clinic based upon a variety of factors, including, but not limited to, time of day, availability of the patient’s standard physician, type of medical condition, etc. The virtual clinic then provides the proper connectivity between the selected physician and the patient or otherwise enables them to communicate; Paragraphs 19-25, the virtual clinic can provide secured access, pre-established contracts to perform professional services, appointments, referrals, and any other information or service to facilitate interaction between patients and physicians; Paragraphs 44-48, determine which medical professional should be consulted based on an appropriate set of criteria – patient’s current location (for legal licensure constraints), condition (for specialization), and time (availability of the medical professional within a time zone having those working hours); Paragraph 49, patients can utilize their PC’s at their home or at work to log on the web site of the business. An appointment time is given or the patient may request urgent care).
Claim 5:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq may or may not disclose the following limitations, but Prodanovich as shown does:
wherein the provider identification system identifies providers based on a national provider identification (NPI) number (see at least Paragraph 422, Group NPI Number; Paragraph 535, NPI).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Haq with Prodanovich for at least the same reasons given for claim 1 above.
Claim 6:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein at least one of the payers comprises a health insurance company (see at least Paragraph 45, contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees), and 
wherein the customers associated with the health insurance company comprise employers (see at least Paragraph 45, contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees).
Claim 7:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein at least one of the payers comprises a health insurance company (see at least Paragraph 45, contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees), and 
wherein the customers associated with the health insurance company comprise individual insureds (see at least Paragraph 45, contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees).
Claim 8:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein at least one of the payers comprises a non-insurance related business entity (see at least Paragraph 45, contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees), and 
wherein the customers associated with the business entity comprise employees of the business entity (see at least Paragraph 45, contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees).
Claim 9:  
Haq discloses the following limitations as shown below:
an electronic user interface to allow each of a plurality of providers to offer healthcare services via an online marketplace with customizable terms of service (see at least Abstract; Paragraphs 18-20, a virtual clinic is created by establishing communications and working relationships with patients, physicians, and insurance companies to facilitate the remote diagnosis and treatment of patients; Paragraphs 46-50, Once the virtual clinic establishes sufficient working relationships with physicians 
an electronic server interface to provide a business entity with access to a list of the healthcare services and associated terms of service offered by the plurality of providers (see at least Abstract; Paragraphs 44-50, Once the virtual clinic establishes sufficient working relationships with physicians and/or insurance carriers and/or employers, it creates a presence on the network by, for example, creating a web page that enables a patient to request consultation with a medical professional – identify either (or both) the insurance carrier/employer and the patient in order for the virtual clinic’s response to be tailored as desired); 
an electronic user interface (see at least Paragraphs 44-50, virtual clinic – first establishes contracts or other working relationships with one or more physicians and other medical personnel – Additional contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees); 
a marketplace interface to allow the business entity to connect customers of the business with the selected subset of the plurality of providers (see at least Paragraphs 44-50, Additional contracts or working relationships can be established between insurance carriers and/or employers in order to provide benefits to their insured or employees); and 
a telemedicine platform to allow the customers of the business entity to receive a telemedicine consultation from any one of the selected subset of the plurality of providers (see at least Paragraph 22, virtual clinic, which allows remotely located physicians (or other professionals) to perform medical examinations and consultations with remotely located patients (or clients); Paragraph 115, virtual clinic is a software program (e.g., online application, a web site, or accessible at a web site) accessible over a network such as the Internet).
Haq may or may not specifically disclose the following limitations, but Prodanovich as shown does:
to allow the business entity to make an electronic selection of a subset of the plurality of providers for inclusion in an online marketplace (P – see at least Paragraph 455, each laboratory has a contract 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Haq with Prodanovich for at least the same reasons given for claim 1 above.
Claim 10:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein each of the plurality of providers offers the healthcare services via the online marketplace by claiming a pre-generated telemedicine clinic and customizing at least one healthcare service offering (see at least Abstract; Paragraph 46, an arrangement with an employer or insurance company can be established so that when a patient views his/her carrier’s or employer’s web site, the patient is forwarded to the virtual clinic’s web site. Sufficient information can be transmitted during the forward process to identify either (or both) the Insurance carrier/employer and the patient in order for the virtual clinic’s response to be tailored as desired).
Claim 11:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the customizable terms of service include a customizable price structure for one or more offered healthcare services (see at least Paragraph 70, providing lower cost medical services for the insurance company’s benefit).
Claim 12:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq may or may not specifically disclose the following limitations, but Prodanovich as shown does:


wherein the business entity selects the subset of the plurality of providers for inclusion in the online marketplace by setting threshold payment amounts for each of a plurality of healthcare services (see at least Paragraph 455, MPS 100 can also filter which labs participate in the patient’s medical insurance plan. These labs are then displayed as possible options for the provider to choose to which laboratory to send a particular specimen in question).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Haq with Prodanovich for at least the same reasons given for claim 1 above.
Claim 13:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the business entity comprises a health insurance company (see at least Paragraphs 46-50, patient’s employers or patient’s insurance company).
Claim 14:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the business entity comprises manufacturing company (see at least Paragraphs 46-50, patient’s employers or patient’s insurance company).
Claim 15:  
Haq discloses the following limitations as shown below:
displaying, via an electronic display, a marketplace of healthcare services available from each of a plurality of service providers (see at least Abstract; Paragraphs 18-20, a virtual clinic is created by establishing communications and working relationships with patients, physicians and insurance companies to facilitate the remote diagnosis and treatment of patients; Paragraphs 46-50, Once the virtual clinic establishes sufficient working relationships with physicians and/or insurance carriers and/or employers, it creates a presence on the network by, for example, creating a web page that enables a patient to request consultation with a medical professional – identify either (or both) the insurance carrier/employer and the patient in order for the virtual clinic’s response to be tailored as desired); 
receiving, from a business entity, a selection of a subset of the plurality of service providers (see at least Paragraphs 43-45, receive information from a patient and/or the patient’s insurance carrier or employer in order to determine which of the physicians, nurses, nurses’ assistants, physicians’ assistants, or other medical personnel would be best able to handle the patient’s request within legal limits); 
generating, via a server, a sub-marketplace for the business entity that includes a subset of the healthcare services available from the selected subset of the plurality of service providers (see at least Paragraphs 46-50, Once the virtual clinic establishes sufficient working relationships with physicians and/or insurance carriers and/or employers, it creates a presence on the network by, for example, creating a web page that enables a patient to request consultation with a medical professional – identify either (or both) the insurance carrier/employer and the patient in order for the virtual clinic’s response to be tailored as desired); 
displaying, via an electronic display, the healthcare services available from the selected subset of the plurality of service providers to a customer of the business entity (see at least Paragraphs 44-50, Once the virtual clinic establishes sufficient working relationships with physicians and/or insurance carriers and/or employers, it creates a presence on the network by, for example, creating a web page that enables a patient to request consultation with a medical professional); 
receiving, by the customer, a selection of one of the healthcare services available from the selected subset of the plurality of service providers (see at least Paragraphs 90-95, an appointment is set up through the virtual clinic with both the patient and the physician, such that the patient may correspond with the physician at the appointment time); and 
connecting, via a video conference, the customer and provider associated with the customer-selected healthcare service (see at least Paragraph 121, virtual clinic establishes a real-time communication between the physician (i.e., the specialist) and the patient. The communication may include text, images, audio, and/or video).
Haq may or may not specifically disclose receiving, from a business entity, a selection of a subset of the plurality of service providers, but Prodanovich does, in at least Paragraph 455 (Each laboratory has a contract with certain Medical Insurance Companies. The MPS 100 can provide contact information for 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Haq with Prodanovich for at least the same reasons given for claim 1 above.
Claim 16: 
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the sub-marketplace is branded or co-branded with the business entity (see at least Paragraphs 44-50, a “virtual clinic” is a professional association such as a corporation or partnership having a presence in a telecommunications media, such as, the internet, that hires or otherwise contracts with physicians and/or insurance companies and provides services somewhat comparable to clinics and hospitals).
Claim 17:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the business entity comprises an employer (see at least Paragraphs 46-50, virtual clinic establishes contracts or other working arrangements with physicians and patients – a patient’s employers or patient’s insurance company), and 
wherein the customer comprises an employee of the employer (see at least Paragraphs 46-50, virtual clinic establishes contracts or other working arrangements with physicians and patients – a patient’s employers or patient’s insurance company).
Claim 18:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the business entity comprises a health insurance company (see at least Paragraphs 46-50, virtual clinic establishes contracts or other working arrangements with physicians and patients – a patient’s employers or patient’s insurance company), and 
wherein the customer comprises an insured of the health insurance company (see at least Paragraphs 46-50, virtual clinic establishes contracts or other working arrangements with physicians and patients – a patient’s employers or patient’s insurance company).
Claim 19:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq further discloses the following limitations: 
wherein the business entity comprises one of a city, state, and county (see at least Paragraphs 18-20, patient is then put in operative communication with a physician that is known by the virtual clinic to be licensed to practice medicine in the patient’s current location; Paragraphs 44-50), and 
wherein the customer comprises a citizen of the city, state, or county (see at least Paragraphs 18-20, patient is then put in operative communication with a physician that is known by the virtual clinic to be licensed to practice medicine in the patient’s current location; Paragraphs 44-50).
Claim 20:  
The combination of Haq/Prodanovich discloses the limitations as shown in the rejections above.  Haq may or may not specifically disclose the following limitations, but Prodanovich as shown does:
wherein receiving the selection of the subset of the plurality of service providers comprises receiving price thresholds for each of a plurality of services and wherein the selection of the subset of the plurality of service providers is automatically performed to include only those service providers offering services within the received price thresholds (P – see at least Paragraph 455, MPS 100 can also filter which labs participate in the patient’s medical insurance plan. These labs are then displayed as possible options for the provider to choose to which laboratory to send a particular specimen in question).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teachings of Haq with Prodanovich for at least the same reasons given for claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686